Order issued November 16, 2021




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-20-00203-CR
                            ———————————
                      JOHN ROBERT MOORE, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 212th District Court
                           Galveston County, Texas
                       Trial Court Case No. 18-CR-1549


                  ORDER OF PERMANENT ABATEMENT

      Appellant’s counsel has filed a motion to permanently abate this appeal based

on the death of appellant. A copy of appellant’s death certificate is attached to the

motion. Because appellant’s death occurred after he perfected this appeal and before

we issued our mandate, the appeal must be permanently abated. See TEX. R. APP. P.
7.1(a)(2) (“If the appellant in a criminal case dies after an appeal is perfected but

before the appellate court issues the mandate, the appeal will be permanently

abated.”). Accordingly, we grant the motion and permanently abate the appeal.

                                  PER CURIAM

Panel consists of Justices Goodman, Landau, and Countiss.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2